Title: To George Washington from Richard Peters, 11 May 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] May 11th 1777

By Order of the Board I have the Honour of enclosing the Resolution of Congress herewith sent. I have written to Governor Livingstone & General Putnam & as soon as their Answers are recieved they will be communicated to your Excellency.
Congress are desirous to be informed what Number of Men are now under your Excellency’s Command in New Jersey as nearly as Certainty can be arrived at in the present Situation of the Army, in Order that a Judgment may be formed of the Propriety of hastning on or

disbanding the Pennsilvania & Delaware Militia now embodying agreeable to the Request of Congress who would be glad of your Excellency’s Opinion on the Subject & that you would inform them whether the disbanding the Militia would be safe & proper or would in anywise interfere with any Plan your Excellency has formed. From the distracted State of Pennsilvania there is no certain Prospect of their Quota speedily taking the Field & no Accounts have been recieved of those of the Delaware State being ready. Steps however are persuing in both States to comply with the Recommendation of Congress & Part of the Men are assembled.
The Secretary of Congress mistook the State wherein Springfield is situate, it being in the Massachussetts & not the Connecticut State. I copied the Error in my Letter to your Excellency of the 7th inst. informing you of the military Stores being ordered thither from Portsmouth Boston & Providence. I have the Honour to be Your very obedient & most hble Servt

Richard Peters Secy

